Exhibit 10.1

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE

This First Amendment to Second Amended and Restated Revolving Credit Note (as
the same may from time to time be amended, restated, modified or otherwise
supplemented, this “First Amendment”) is dated this 18th day of November, 2010
from Green Plains Grain Company LLC, a Delaware limited liability company (“IA
Borrower”), and Green Plains Grain Company TN, LLC, a Delaware limited liability
company (“TN Borrower”, together with IA Borrower and their successors and
assigns, each a “Borrower” and collectively, the “Borrowers”), to and in favor
of First National Bank of Omaha, a national banking association (together with
its successors and assigns, the “Lender”). Capitalized terms used herein and not
otherwise defined have the meanings ascribed to them in the Credit Agreement
(defined below).

RECITALS

WHEREAS, Borrowers executed and delivered to Lender a Second Amended and
Restated Revolving Credit Note dated April 19, 2010 (as the same may from time
to time be amended, restated, modified or otherwise supplemented, the “Original
Revolving Credit Note”);

WHEREAS, the Original Revolving Credit Note was given in connection with, and
governed by, the Second Amended and Restated Credit Agreement dated April 19,
2010, First Amendment to Second Amended and Restated Credit Agreement dated
June 18, 2010 and Second Amendment to Second Amended and Restated Credit
Agreement dated November 18, 2010, in each case, by and among Borrowers and
Lender (as the same may from time to time be amended, restated, modified or
otherwise supplemented, the “Credit Agreement”);

WHEREAS, Borrowers and Lender desire to amend and modify certain terms and
conditions of the Original Revolving Credit Note.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Each reference in the Original Revolving Credit Note to the principal amount
of the Original Revolving Credit Note being “sixty-five million dollars” or
“$65,000,000,” respectively, is hereby amended to state “one hundred seven
million dollars” or “$107,000,000,” respectively.

2. The Original Revolving Credit Note is hereby amended by deleting the third
(3rd) paragraph in its entirety and substituting the following paragraph in its
place:

The Revolving Credit Loans which are evidenced by this Revolving Credit Note
consist of (a) a forty-five million dollar ($45,000,000) Base Facility, (b) a
twenty million dollar ($20,000,000) Seasonal Facility and (iii) a Bulge Facility
in the amount of forty-two million dollars ($42,000,000) from the date hereof
through March 31, 2011, which amount shall decrease to thirty-five million
dollars ($35,000,000) from April 1, 2011 through May 31, 2011 and zero dollars
($0) on and after June 1, 2011. Subject to the other terms and conditions of the
Credit Agreement, the periods during which the Base Facility, Seasonal Facility
and Bulge Facility are available shall be determined in accordance with the
Revolving Credit Commitment and Section 2.1(a) of the Credit Agreement.



--------------------------------------------------------------------------------

3. The Original Revolving Credit Note is hereby amended by deleting the fourth
(4th) paragraph in its entirety and substituting the following paragraph in its
place:

Borrowers agree to pay to Lender the Revolving Credit Loans which are evidenced
by this Revolving Credit Note on or before the earlier of (i) August 1, 2011,
(ii) termination of the Revolving Credit Facility and (iii) termination of the
Credit Agreement. Borrowers may prepay all or any part of the unpaid principal
hereunder without premium or penalty at any time and reborrow, on a revolving
basis, the principal amount available on this Revolving Credit Note, subject to
the terms and conditions of the Credit Agreement. Notwithstanding the
immediately preceding sentence, the Revolving Credit Loans outstanding under
this Revolving Credit Note at any one time shall not exceed the Borrowing Base.

4. The Original Revolving Credit Note is hereby amended by deleting Schedule B
in its entirety and substituting Schedule B attached to this First Amendment in
its place.

5. Except as specifically amended herein, the Original Revolving Credit Note
shall remain in full force and effect as originally executed.

6. This First Amendment shall be binding on the successors and assigns of the
parties hereto.

7. This First Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute but one and the same agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the day
and year first set forth above.

 

BORROWERS: Green Plains Grain Company LLC By:  

/s/ Todd Becker

  Name:   Todd Becker   Title:   President and Chief Executive Officer Green
Plains Grain Company TN LLC By:  

/s/ Todd Becker

  Name:   Todd Becker   Title:   President and Chief Executive Officer Lender:
First National Bank of Omaha By:  

/s/ Kenneth Feaster

  Name:   Kenneth Feaster   Title:   Vice President

 

3



--------------------------------------------------------------------------------

SCHEDULE B

Interest Rates

With Respect to the Base Facility:

(a) VARIABLE INTEREST RATE: The interest rate on the Revolving Credit Loans is
subject to change from time to time based on changes in an independent index
which is the London Interbank Offered Rate for U.S. Dollar deposits published in
the Wall Street Journal as the One (1) Month LIBOR Rate (the “LIBOR Rate”). The
LIBOR Rate will be adjusted and determined without notice to Borrowers as set
forth herein, as of the date of this Revolving Credit Note and on the first
(1st) day of each month hereafter (the “Interest Rate Change Date”) to the One
(1) Month LIBOR Rate which is published in the Wall Street Journal as the
reported rate for the date that is two London Banking Days prior to each
Interest Rate Change Date. “London Banking Day” means any day other than a
Saturday or Sunday, on which commercial banking institutions in London, England
are generally open for business. If for any reason the LIBOR Rate published by
the Wall Street Journal is no longer available and/or Lender is unable to
determine the LIBOR Rate for any Interest Rate Change Date, Lender may, in its
sole discretion, select an alternate source to determine the LIBOR Rate and will
provide notice to Borrowers of the source selected. The LIBOR Rate determined as
set forth above shall be referred to herein as the “Index”. The Index is not
necessarily the lowest rate charged by Lender on its loans. If the Index becomes
unavailable during the term of the Revolving Credit Loans, Lender may designate
a substitute index after notifying Borrowers. Lender will tell Borrowers the
current Index rate upon Borrowers’ request. The interest rate change will not
occur more often than each month on the first (1st) day of each month. Borrowers
understand that Lender may make loans based on other rates as well. The Index
currently is 0.25344% per annum. The interest rate to be applied to the unpaid
principal balance of the Revolving Credit Loans will be calculated as described
in this paragraph (a) using a rate of 3.50% over the Index, adjusted if
necessary for any minimum and maximum rate limitations described in paragraph
(b) below, resulting in an initial rate of 4.50% per annum based on a year of
360 days.

(b) NOTICE: Under no circumstances will the interest rate on the Revolving
Credit Loans be less than 4.50% per annum or more than the maximum rate allowed
by applicable law. Whenever increases occur in the interest rate, Lender, at its
option, may do one of the following: (i) increase Borrowers’ payments to ensure
Borrowers’ Revoling Credit Loans will pay off by the Revolving Credit Maturity
Date, (ii) increase Borrowers’ payments to cover accruing interest,
(iii) increase the number of Borrowers’ payments and (iv) continue Borrowers’
payments at the same amount and increase Borrowers’ final payment.

(c) INTEREST CALCULATION METHOD: Interest on this Revolving Credit Note is
computed on a 365/360 basis; that is, by applying the ratio of the interest rate
over a year of 360 days, multiplied by the outstanding principal balance,
multiplied by the actual number of days the principal balance is outstanding.
All interest payable under this Revolving Credit Note is computed using this
method. This calculation method results in a higher effective interest rate than
the numeric interest rate stated in this Revolving Credit Note.

With Respect to the Seasonal Facility:

(a) VARIABLE INTEREST RATE: The interest rate on the Revolving Credit Loans is
subject to change from time to time based on changes in an independent index
which is the London Interbank Offered Rate for U.S. Dollar deposits published in
the Wall Street Journal as the One (1) Month LIBOR Rate (the “LIBOR Rate”). The
LIBOR Rate will be adjusted and determined without notice to Borrowers as set
forth herein, as of the date of this Revolving Credit Note and on the first
(1st) day of each month hereafter (the “Interest Rate Change Date”) to the One
(1) Month LIBOR Rate which is published in the Wall Street Journal as the
reported rate for the date that is two London

 

4



--------------------------------------------------------------------------------

Banking Days prior to each Interest Rate Change Date. “London Banking Day” means
any day other than a Saturday or Sunday, on which commercial banking
institutions in London, England are generally open for business. If for any
reason the LIBOR Rate published by the Wall Street Journal is no longer
available and/or Lender is unable to determine the LIBOR Rate for any Interest
Rate Change Date, Lender may, in its sole discretion, select an alternate source
to determine the LIBOR Rate and will provide notice to Borrowers of the source
selected. The LIBOR Rate determined as set forth above shall be referred to
herein as the “Index”. The Index is not necessarily the lowest rate charged by
Lender on its loans. If the Index becomes unavailable during the term of the
Revolving Credit Loans, Lender may designate a substitute index after notifying
Borrowers. Lender will tell Borrowers the current Index rate upon Borrowers’
request. The interest rate change will not occur more often than each month on
the first (1st) day of each month. Borrowers understand that Lender may make
loans based on other rates as well. The Index currently is 0.25344% per annum.
The interest rate to be applied to the unpaid principal balance of the Revolving
Credit Loans will be calculated as described in this paragraph (a) using a rate
of 3.75% over the Index, adjusted if necessary for any minimum and maximum rate
limitations described in paragraph (b) below, resulting in an initial rate of
4.50% per annum based on a year of 360 days.

(b) NOTICE: Under no circumstances will the interest rate on the Revolving
Credit Loans be less than 4.50% per annum or more than the maximum rate allowed
by applicable law. Whenever increases occur in the interest rate, Lender, at its
option, may do one of the following: (i) increase Borrowers’ payments to ensure
Borrowers’ Revoling Credit Loans will pay off by the Revolving Credit Maturity
Date, (ii) increase Borrowers’ payments to cover accruing interest,
(iii) increase the number of Borrowers’ payments and (iv) continue Borrowers’
payments at the same amount and increase Borrowers’ final payment.

(c) INTEREST CALCULATION METHOD: Interest on this Revolving Credit Note is
computed on a 365/360 basis; that is, by applying the ratio of the interest rate
over a year of 360 days, multiplied by the outstanding principal balance,
multiplied by the actual number of days the principal balance is outstanding.
All interest payable under this Revolving Credit Note is computed using this
method. This calculation method results in a higher effective interest rate than
the numeric interest rate stated in this Revolving Credit Note.

With Respect to the Bulge Facility:

(a) VARIABLE INTEREST RATE: The interest rate on the Revolving Credit Loans is
subject to change from time to time based on changes in an independent index
which is the London Interbank Offered Rate for U.S. Dollar deposits published in
the Wall Street Journal as the One (1) Month LIBOR Rate (the “LIBOR Rate”). The
LIBOR Rate will be adjusted and determined without notice to Borrowers as set
forth herein, as of the date of this Revolving Credit Note and on the first
(1st) day of each month hereafter (the “Interest Rate Change Date”) to the One
(1) Month LIBOR Rate which is published in the Wall Street Journal as the
reported rate for the date that is two London Banking Days prior to each
Interest Rate Change Date. “London Banking Day” means any day other than a
Saturday or Sunday, on which commercial banking institutions in London, England
are generally open for business. If for any reason the LIBOR Rate published by
the Wall Street Journal is no longer available and/or Lender is unable to
determine the LIBOR Rate for any Interest Rate Change Date, Lender may, in its
sole discretion, select an alternate source to determine the LIBOR Rate and will
provide notice to Borrowers of the source selected. The LIBOR Rate determined as
set forth above shall be referred to herein as the “Index”. The Index is not
necessarily the lowest rate charged by Lender on its loans. If the Index becomes
unavailable during the term of the Revolving Credit Loans, Lender may designate
a substitute index after notifying Borrowers. Lender will tell Borrowers the
current Index rate upon Borrowers’ request. The interest rate change will not
occur more often than each month on the first (1st) day of each month. Borrowers
understand that Lender may make loans based on other rates as well. The Index
currently is 0.25344% per annum. The interest rate to be applied to the unpaid
principal balance of the Revolving Credit Loans will be

 

5



--------------------------------------------------------------------------------

calculated as described in this paragraph (a) using a rate of 4.00% over the
Index, adjusted if necessary for any minimum and maximum rate limitations
described in paragraph (b) below, resulting in an initial rate of 4.50% per
annum based on a year of 360 days.

(b) NOTICE: Under no circumstances will the interest rate on the Revolving
Credit Loans be less than 4.50% per annum or more than the maximum rate allowed
by applicable law. Whenever increases occur in the interest rate, Lender, at its
option, may do one of the following: (i) increase Borrowers’ payments to ensure
Borrowers’ Revoling Credit Loans will pay off by the Revolving Credit Maturity
Date, (ii) increase Borrowers’ payments to cover accruing interest,
(iii) increase the number of Borrowers’ payments and (iv) continue Borrowers’
payments at the same amount and increase Borrowers’ final payment.

(c) INTEREST CALCULATION METHOD: Interest on this Revolving Credit Note is
computed on a 365/360 basis; that is, by applying the ratio of the interest rate
over a year of 360 days, multiplied by the outstanding principal balance,
multiplied by the actual number of days the principal balance is outstanding.
All interest payable under this Revolving Credit Note is computed using this
method. This calculation method results in a higher effective interest rate than
the numeric interest rate stated in this Revolving Credit Note.

 

6